Citation Nr: 0629668	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  03-00 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

The veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
November 1964 to November 1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In February 2004, to support his claim, the 
veteran testified at a hearing before the undersigned 
Veterans Law Judge (VLJ) of the Board using video-
conferencing technology.  In July 2004, the Board remanded 
the claim to the RO via the Appeals Management Center (AMC) 
for additional development and readjudication.  

In June 2006, the AMC issued a supplemental statement of the 
case (SSOC) continuing to deny the veteran's claim.  In 
August 2006, he submitted a letter from his treating 
psychiatrist and social worker (dated in July 2006).  In an 
attached statement, he waived initial consideration of this 
additional evidence by the RO.  See 38 C.F.R. § 20.1304(c) 
(2006).  


FINDING OF FACT

The evidence is about evenly balanced for and against whether 
the veteran has PTSD attributable to his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the veteran's 
PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 
3.304(f) (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

Since the Board is granting the veteran's claim, in full, 
there is no need to discuss whether there has been compliance 
with the notice and duty to assist provisions of the VCAA 
because, even if there has not been, it is merely 
inconsequential and, therefore, at most harmless error.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).  See, too, Mayfield 
v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 - 21 (2004) 
(Pelegrini II).


Governing Statutes and Regulations

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
for PTSD, in particular, requires medical evidence 
establishing a diagnosis in accordance with 38 C.F.R. 
§ 4.125(a) (the diagnosis must conform to THE DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV) and 
be supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 
10 Vet. App. 128, 137-138 (1997).



The evidence necessary to establish the occurrence of a 
recognizable stressor during service - to support a 
diagnosis of PTSD - will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established 
by recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  If VA 
determines the veteran engaged in combat with the enemy and 
his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided his testimony 
is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 
Vet. App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  And credible supporting 
evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  Corroboration does not require, however, 
"that there be corroboration of every detail including the 
appellant's personal participation in the identifying 
process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  



Mere presence in a combat zone is not sufficient to show that 
a veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  On the other hand, 
whether a veteran has submitted sufficient corroborative 
evidence of claimed 
in-service stressors is a factual determination.  Pentecost 
v. Principi, 16 Vet. App. 124 (2002).  And in both Pentecost 
and Suozzi, it was held that specific evidence that a veteran 
was actually with his unit at the time of an attack is not 
required to verify that attack as a PTSD stressor.  
Pentecost, 16 Vet. App. at 128 (holding that the Board erred 
in "insisting that there be corroboration of the veteran's 
personal participation"); Suozzi, 10 Vet. App. 310 - 11 
(evidence that veteran's company received heavy casualties 
during an attack, even without specific evidence that the 
veteran was "integrally involved in the attack" was 
sufficient to reopen his claim for service connection for 
PTSD).  

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. at 519.  See 
also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) 
("[T]he VCAA simply restated what existed in section 5107 
regarding the benefit-of-the-doubt doctrine" and does not 
mandate a discussion of all lay evidence of record.)




Legal Analysis

The veteran claims he currently has PTSD from several 
traumatic events he experienced during his military service.  
These events reportedly are:  hitting a land mine in an 
amphibious tractor (am-trac) (fortunately no one was injured 
or killed during this incident); learning of the death of a 
fellow soldier (Corporal R.D.R) in December 1966; preventing 
a soldier from accidentally shooting American soldiers; being 
exposed to sniper fire, fire fights, and mortar fire; almost 
stepping on a booby-trap; witnessing the medical evacuation 
of a wounded marine; and seeing many dead bodies.  (See the 
report of the January 1998 VA examination and his December 
2002 PTSD Questionnaire.)

The AMC was able to verify the veteran's am-trac hit a land 
mine during service, but was unable to verify the other 
alleged stressors without specific dates and locations.  
Generally these types of anecdotal incidents are usually 
unverifiable.  With regard to the death of Corporal R.D.R., 
the Board notes this soldier's death is listed on the Vietnam 
Veterans' Memorial webpage (see http://thewall-usa.com).  

As further support for his claim, the veteran submitted 
several statements from family members, friends, and fellow 
servicemen.  These statements attest to the general 
conditions of his service (exposure to ambushes, fire fights, 
mortar fire, and loss of life), and the change in his 
character after returning from Vietnam (he became 
increasingly withdrawn, angry, and irritable).  His ex-
girlfriend recalls seeing pictures of mass graves taken by 
him (see August 2004 statement by B.B.), and several copies 
of these pictures were submitted by him depicting dead bodies 
and mass graves.  In addition, a fellow serviceman recalled 
the incident when the veteran's am-trac hit the land mine 
(see August 2004 statement by N.B.).   



The veteran's service medical records (SMRs) do not contain 
any indication of a psychiatric disorder, including a stress-
related mental illness, either in the way of a relevant 
complaint or diagnosis.  The report of a November 1968 
physical examination given prior to his discharge from 
military service indicates his psychiatric evaluation was 
normal.  In February 1969, three months after separating from 
service, he filed a claim for service connection for 
"nervous trouble," which the RO denied in June 1969 because 
there was no record of this during service.

The veteran was first treated for symptoms of depression in 
1988 at the Veterans Center in Pittsburgh, Pennsylvania.  He 
also received treatment in 1994 and 1995 following the death 
of his father.  In January and February 1998, 
he was evaluated for PTSD at the VA Medical Center (VAMC) in 
Pittsburgh.  He described sleep disturbance, fatigue, 
episodes of crying, occasional suicidal ideation, decreased 
enjoyment in activities, antisocial tendencies, and intrusive 
thoughts about Vietnam.  The results of the Mississippi Scale 
for Combat Related PTSD were low and not consistent with a 
diagnosis of PTSD.  The results of the Beck Depression 
Inventory indicated moderate depression.  He was diagnosed 
with chronic major depression with a note to rule out PTSD.  
It was explained that, although he met criterion A for PTSD 
(combat related trauma) as well as C (avoidance) and D 
(increased arousal), he did not meet criterion B 
(reexperiencing) at that particular time.  

Apparently the veteran opted for private counseling at 
Jefferson Regional Medical Center rather than through VA.  
Medical records from June 2002 through September 2005 
indicate treatment for recurrent major depression disorder 
and PTSD.  It was also noted he had a history of heavy 
alcohol consumption and occasional marijuana use.  



In July 2002, the veteran was admitted to Saint Clair 
Memorial Hospital for suicidal ideation.  His history was 
noted as involving a difficult childhood, alcohol and 
substance abuse, traumatic events during his service in 
Vietnam, the death of his mother four months earlier, hernia 
surgery, and a recent break-up with his girlfriend.  He was 
diagnosed with major depression with suicidal ideation, PTSD, 
and relationship dysfunction.

The report of the August 2002 VA examination indicates the 
veteran described similar PTSD symptoms and in-service 
stressors.  The doctor, however, did not believe the 
stressors were credible and felt the veteran was clearly 
exaggerating his PTSD symptoms.  It was noted he had a 
history of alcohol and drug use up until six weeks prior to 
that examination.  Ultimately, the doctor diagnosed 
dysthymic disorder rather than PTSD.

An October 2002 letter from Dr. Fischbach, a staff 
psychiatrist at Jefferson Regional Medical Center, reports 
the veteran had symptoms consistent with PTSD and his Vietnam 
experiences.  It was the doctor's opinion the veteran met the 
criteria for PTSD under DSM-IV.  A February 2006 letter from 
his social worker at Jefferson indicates he continued to 
demonstrate the need for treatment of his ongoing PTSD.

During his February 2004 hearing, the veteran testified that 
he felt depressed, hopeless, and numb (Hr'g. Tr., pgs. 5-10).  
He said he lacked interest in activities and had difficulty 
concentrating and sleeping.  Id.  He also felt he had an 
impaired memory, was isolated, irritable, and hypervigilant.  
Id.  He also described incidents involving an increased 
startle response.  Id.  



In February 2006, the AMC scheduled the veteran for another 
VA examination.  The VA examiner was asked specifically to 
discuss whether the veteran had PTSD due to one of his 
verified stressors.  The examiner was instructed to only 
consider those stressors that were verified.  The report of 
the February 2006 VA examination indicates the veteran 
identified two stressors that caused him the most distress - 
the incident when his am-trac hit a land mine and the death 
of Cpl. R.D.R.  He stressed, however, that the death of Cpl. 
R.D.R. caused him the most distress.  Apparently the death 
occurred while the veteran was at the Bob Hope show in Da 
Nang, and he felt that if he had stayed behind he might have 
somehow prevented the death.  The examiner stated that none 
of the veteran's reported stressors met criterion A.  
In addition, the examiner stated the veteran denied all 
reexperiencing symptoms (criterion B), and that his reports 
of emotional voidance and numbing symptoms were present prior 
to his military service and were not a direct result of 
military service.  The examiner also stated there was no 
evidence of irritability outside of alcohol or substance use.  
The examiner believed the interview was inconsistent with 
DSM-IV diagnostic criteria for PTSD, and that the report of 
the veteran's PTSD symptoms appeared to be an exaggeration or 
fabrication.  The diagnoses were cannabis (marijuana) abuse; 
alcohol dependence, in full sustained remission; and 
substance-induced mood disorder.

A July 2006 letter from the veteran's social worker and 
psychiatrist at Jefferson Regional Medical Center indicates 
the veteran continued to exhibit symptoms of PTSD.  They 
believed his reported experiences in Vietnam met criterion A 
of DSM-IV for PTSD - namely witnessing the repeated loss of 
life and being at serious risk of injury or the loss of his 
own life.  They also opined that he met criteria B, C and D 
of the PTSD diagnosis by exhibiting intrusive distressing 
recollection, dreams, and intense psychological distress at 
exposure to internal and external cues.  He also reported 
persistent avoidance of stimuli associated with situation and 
events, and ongoing feelings of detachment and estrangement 
with others.  They also indicated there was insufficient 
evidence with regard to his emotional state prior to military 
service, but since he was found fit for military duty - 
presumably his psychological state was at least satisfactory 
for this purpose.  Indeed, his SMRs indicate a normal 
psychiatric evaluation at the August 1964 physical 
examination given prior to his entrance into military 
service.

In deciding claims, it is the Board's responsibility to weigh 
the evidence (both favorable and unfavorable) and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  See 
Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  Obviously, this responsibility is 
more difficult when, as here, medical opinions diverge.  And 
at the same time, the Board is mindful that it cannot make 
its own independent medical determination and there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans at 31; see also Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

In this case, on the one hand, the VA examiners have 
concluded the veteran does not meet the criteria for PTSD.  
Essentially they did not find his stressors to be credible or 
to meet criterion A for a diagnosis of PTSD.  They also 
believed he was exaggerating or fabricating his reported PTSD 
symptoms.  The February 2006 examiner reviewed the claims 
file thoroughly and performed psychological testing - so this 
adds probative value to the opinion.  But the examiner's 
rationale explaining why the veteran's verified stressors do 
not meet criterion A of DSM-IV are less persuasive.  As the 
veteran's representative argued in the August 2006 Written 
Brief Presentation, hitting a land mine would seemingly be an 
event involving the threat of serious injury or the threat of 
physical integrity, thus meeting criterion A.  See DSM-IV, 
Section 308.3(A).  Admittedly the death of Cpl. R.D.R., 
another claimed stressor, is perhaps more questionable since 
the veteran was not present at the time of the death.  
Nevertheless, he was "confronted" with his death, and this 
could have led to feelings of intense fear, helplessness, or 
horror.  Id.  Although the February 2006 VA examiner did not 
believe these events were sufficient to meet criterion A, it 
is clear from the language of DSM-IV that reasonable health 
care providers could differ in this opinion.



On the other hand, the veteran's private social worker and 
psychiatrist vehemently support the opinion that the veteran 
meets the criteria for a diagnosis of PTSD under DSM-IV, and 
they link this diagnosis specifically to his experiences in 
Vietnam.  In their July 2006 letter they specifically explain 
how his stressors meet criterion A, and also explain the 
different symptoms he has reported that meet the criteria for 
B, C, and D.  These professionals have treated him on a 
continuing basis since June 2002, whereas the VA examiners 
spent approximately one hour each interviewing him.  And 
although there is no "treating physician rule" necessarily 
giving more probative weight to their opinions in comparison 
to those of the VA examiners to the contrary, their favorable 
opinions are also well-reasoned and therefore just as 
probative, if not more so, than the VA examiners.  
See, e.g., White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); 
Harder v. Brown, 5 Vet. App. 183, 188 (1993); Van Slack v. 
Brown, 5 Vet. App. 499, 502 (1993); Chisem v. Brown, 4 
Vet. App. 169 (1993).

While the Board finds the reports suggesting the veteran is 
exaggerating or fabricating his PTSD symptoms very troubling, 
especially given VA's limited resources, there is no clear 
evidence he has been less than truthful in filing this claim.  
His descriptions of his stressors in service and subsequent 
psychiatric symptoms have been consistent.  Two of his 
alleges stressors have been independently verified and the 
remaining stressors, while not proven with certainty, are at 
least consistent with the circumstances, conditions, and 
hardships of his service.  In addition, he has submitted 
numerous statements from family, friends, and fellow 
servicemen attesting to his allegations (both his stressors 
and reported PTSD symptoms).  



In sum, the evidence for and against granting service 
connection for PTSD is at least evenly balanced (i.e., in 
relative equipoise).  So the benefit of the doubt will be 
resolved in the veteran's favor and service connection 
granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See, 
too, Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for PTSD is granted.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


